WITHER, District Judge.
The question presented in the certificate for review has been fully and well considered in an opinion filed by the learned referee, which lias the approval of the court and may be considered as expressing the opinion of the court. It follows that the exceptions filed are set aside, and the order of the referee, disallowing the claim oí J. E. Dayton Company for allowance of $115 out of the funds in hands of the trustee in bankruptcy, except as an unsecured claim, is hereby affirmed.